Title: From George Washington to James Anderson, 22 May 1798
From: Washington, George
To: Anderson, James



Mr Anderson
Federal City 22d May 1798

Your letter of the 19th inst. has been received, but not with the surprise it would otherwise have occasioned, had I not been prepared in some measure for the notice it gave by the intimation contained in a former letter (not now by me, & the date forgotten) of your intention to withdraw from my employment, at the end of the year.
I shall repeat now, what I said upon that occasion—viz.—that I had no intention then, nor have I any desire now, to part with you as a manager; but having made this declaration I shall add (what I believe I then did) that I have no wish to retain any person in my Service who is discontented with my conduct; or who has prospects more congenial with their inclinations or their Interest, in the service of another; and this I must presume to be the case with you, for it can hardly be supposed that the reasons you have assigned for leaving mine, are all that have urged you to the measure.

Strange, & singular indeed would it be, if the Proprietor of an Estate (than whom no one can be so good a judge of the resources as himself) should have nothing to say in, or controul over, his own expenditures; Should not be at liberty to square his œconomy thereto; Nor should, without hurting the feelings of a Manager, point to such alterations, (admitting they were not the best) but such as he might incline to adopt or at least propose; especially too when it has been requested by that Manager over & over again to do so. It is a matter of regret, and if these things should operate equally on others, it might be a means of preventing my ever having another Manager—for I have no hesitation in declarg that I shall never relinquish the right of judging, in my own concerns (though I may be pleased always to hear opinions) to any Man living while I have health & strength to look into my own business—especially as my sole inducement to give standing wages was to prevent those complaints which might arise from a difference of opinion & interference if a share of the Crops was to constitute the reward for Services.
Having said thus much upon general principles, I am a little curious, I must confess, to know in what instances your plans have been thwarted?—that they have been altered by yourself, cannot be denied; I am equally desirous of knowing what improvements have been obstructed, or defeated, by my withholding the means of carrying them into effect? It will not be denied that you have planned your own Crops (except perhaps those at Dogue Run)—and that you have directed the Carpenters, Ditchers, Millers & Coopers in their work. If I have interfered in either, it has been no further, that I can recollect, than by expressing an opinion that shifting them from one work to another, before any thing was completed, is a waste of time, & a backwarding of labour. Have you ever been denied money when it was asked for? and have I not on a variety of occasions given it as my decided opinion that to improve my Farms by lessening the quantity of Tillage; by dressing the smaller quantity more highly; by hedging & keepg them clean by Ditching, & meadowg would be more agreeable to me than immediate profit? & that for want of a regular rotation system, (adapted to the nature of the soil, & to circumstances) my Land hitherto has been sorely pressed, & must ultimately be ruined if it is not adopted.

If all these things have happened, where have I been deficient? or in what have you just cause to complain? If I cannot remark upon my own business—passing every day under my eyes—without hurting your feelings, I must discontinue my rides, or become a cypher on my own Estate. you will, I am persuaded, do me the justice to say that I have never undertaken any new thing, or made any material change, or indeed any change at all in the old, without consulting with you thereupon; and you must further acknowledge, that I have never been tenacious of any matters I have suggested, when you have offered Reasons against the adoption of them. If your feelings have been hurt by my remarks on the bad clover Seed that was purchased, I cannot help that; my views & plan have been much more hurt by it; for it is a fact known to yourself that field No. 2, at D[ogue] R[un] would not have been sown with Oats but for the sake of the Clover (with a view to carry on my rotation system, at that farm) and that I required only three or four days to have ascertained by actual experiment whether it was good or not. In a case where facts could be resorted to, there was no occ[asio]n to exercise judgmt.
But as it is not my wish to hurt the feelings of any one, where it can be avoided, or to do injustice in any respect whatsoever, the foregoing is to be considered in no other light than as a reply to your letter, and as a development of the principles on which I have acted & shall continue to act; I shall proceed then to suggest now what I intended to mention to you some little time hence—and which was the ground on wch I proposed the plan of building a house at the Mill.
Two things have appeared very clear to me for sometime past; one, that your attention is too much divided, & called to so many different objects, that notwithstanding your Zeal, and Industry, with wch I always have been, & still am perfectly satisfied, some of them must suffer: the other, that my Mill, & Distillery, under the uncertainty of Cropping of late years, would, with good Management & close attention to them, be found my best & most certain support.
Under this conviction—Under a belief that to carry on the Millering and Distillery business to the extent of which they are susceptible, would, of themselves, be sufficient to occupy the time & attention of any one person; and under a persuasion that if you

were relieved wholly, or in part from all the other duties and perplexities of your present employments (still retaining the Sallary and emoluments you now have) that you would render these two branches more productive than the whole now is to me—These considerations then, had determined me to propose to you, to confine your attention to these objects, & to the Fishery; if not altogether, at least in a great degree; to enable you to do which with the greater convenience, was one of my motives for proposing to build a convenient house at the Mill. In this case you would be relieved from the responsibility of other matters, and in a great measure from the trouble which is now attached to them; altho’ I should still expect & stipulate to receive, all the aid that could be derived from your knowledge & advice in the Management of my Farms, especially at the three nearest to the Mill, & that you would ride round them with me whenever required so to do—and do business for me in Alexandria when called upon for that purpose. I am induced, in some degree, to make this proposition from another consideration; namely—a belief that one of the Overseers which I now have, altho’ he may obey orders, will never carry on business to advantage if controuled by any one except the owner of the Farm—if by him.
If you are inclined to accede to this proposition I will give the three concerns above mentioned up, entirely to your management the ensuing year under regulatns to be ag[ree]d upon & will furnish you with means to carry on the business to its utmost extent, and shall as mentioned before only require your advice, & assistance occasionally, in conducting the other parts of my concerns. By a plan of this sort, you will be relieved, from the most troublesome part of your present occupations; from all the responsibility annexed to them; and from those remarks which seem to be the sourse of your present uneasiness & complaints.
So soon as you shall have given this proposition due consideration I shall expect to be informed of the result—as decisive & timely measures must be taken on my part to arrange matters for the New order if you are determined to quit ⟨My⟩ Employ. I wish you well & am your friend &ca

Go: Washington

